Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vrame (2012/0324825).
The device as claimed in claim 1 is disclosed by Vrame with a planar card 10 having a periphery; the periphery having a plurality of cutouts 16, each of the cutouts adapted to receive and measure the diameter of one standard rebar diameter; and, a series of hash marks 18 delineating units of length near the periphery.
With respect to claim 2 figure 1 shows the cutouts are semi-circular.
With respect to claim 3 figure 4 shows the cutouts are rectangular.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vrame (2012/0324825) in view of Diaz (7,487,597).
The device as claimed is disclosed by Vrame as stated in the rejection recited above for claims 1-3, but lacks the card being rectangular with a major dimension and a minor dimension.
Diaz teaches using a positioning and measuring template where the planar card 11 is rectangular with a major dimension and a minor dimension as a common shape for a template.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the shape of the card of Vrame rectangular as taught by Diaz as a common shape for a card template.
Claims 5, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vrame (2012/0324825) in view of Diaz (7,487,597) as applied to claim 4 above, and further in view of Hooks (7,681,324).
The device as claimed is disclosed by the combination of Vrame in view of Diaz as stated in the rejection recited above for claim 4, but lack a bevel with a radius at the junction of each of the cutouts and the periphery, and each of the cutouts is recessed into the card and away from the periphery by the radius of the bevel and the edges of the card at the periphery are chamfered.
Hooks teaches using a bevel with a radius at the junction of each of the cutouts and the periphery, and each of the cutouts is recessed into the card and away from the periphery by the radius of the bevel as shown in figure 1.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a bevel with a radius at the junction of each of the cutouts and the periphery, and each of the cutouts is recessed into the card and away from the periphery by the radius of the bevel in the combination of Vrame in view of Diaz as taught by Hooks to eliminate sharp edges for safety purposes.
With respect to claim 11 Hooks also teaches rounding the corners of the device to eliminate the sharp edges for safety purposes.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to round the corners of the card of the combination of Vrame in view of Diaz as taught by Hooks to eliminate sharp edges for safety purposes.
With respect to claim 12 it is old and well known to chamfer the edges of planar templates to eliminate sharp edges for safety purposes.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to chamfer the edges of the card of the combination of Vrame in view of Diaz and Hooks to eliminate sharp edges for safety purposes.
Claims 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vrame (2012/0324825) in view of Diaz (7,487,597) and Hooks (7,487,597) as applied to claims 5, 11, and 12 above, and further in view of Giles (11,286,667).
The device as claimed is disclosed by the combination of Vrame in view of Diaz and Hooks as stated in the rejection recited above for claims 5 and 12, but lack at least three cutouts on each of the sides of the card along the major dimension and at least a single cutout on each of the sides of the card along the minor dimension.
Giles teaches at least three cutouts on each of the sides of the card along the major dimension and at least a single cutout on each of the sides of the card along the minor dimension (see figure 28) to accommodate rebar.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have at least three cutouts on each of the sides of the card along the major dimension and at least a single cutout on each of the sides of the card along the minor dimension in the combination of Vrame in view of Diaz and Hooks as taught by Giles to accommodate a desired number of rebar.
With respect to claim 7 the combination of Vrame in view of Diaz, Hooks, and Giles teaches various sized cards and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the size of the card any desired size, such as between six and ten inches in the major dimension and between three and five inches in the minor dimension.
With respect to claim 8 the combination of Vrame in view of Diaz, Hooks, and Giles teaches various sized cards and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the size of the card any desired size, such as the length of the periphery on one side of the cutout on the minor dimension is one inch.
With respect to claim 9 the combination of Vrame in view of Diaz, Hooks, and Giles disclose having minor, major and one-inch hash marks, and the minor hash marks are spaced one quarter inch apart, the major hash marks are spaced one- half inch apart and the inch hash marks are spaced one inch apart (base reference of Vrame).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vrame (2012/0324825) in view of Diaz (7,487,597) as applied to claim 4 above, and further in view of Stange (5,459,936).
The device as claimed is disclosed by the combination of Vrame in view of Diaz as stated in the rejection recited above for claim 4, but lack having an aperture in the card near one corner, the aperture adapted to accommodate a karabiner or clip to hang the tool for storage.
Stange teaches using an aperture 30 in the card near one corner, the aperture adapted to accommodate a karabiner or clip to hang the tool for storage.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an aperture in the card near one corner in the combination of Vrame in view of Diaz as taught by Stange, the aperture adapted to accommodate a karabiner or clip to hang the tool for storage.
Allowable Subject Matter
Claims 13-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The method as claimed in claims 13-16 is not disclosed or taught by the prior art including the steps of using a plurality of cutouts along its periphery, with each cutout sized to accommodate one standard size of rebar, by placing the card normal to the rebar in the appropriate cutout by identifying the rebar size as the smallest cutout that will fit the rebar without additional space between the rebar and sides of the cutout on either side of the rebar; measuring the top, side and bottom clear cover by placing the tool on top of or adjacent rebar immediately inboard of the formwork and determining the distance between the rebar and the adjacent formwork by counting the number of hash marks between the surface of the rebar and the surface of the formwork; and, measuring the spacing between parallel rebars by placing the tool on and normal to a first rebar and determining the distance between the center- line of the first rebar and the center-line of an adjacent rebar by counting the number of hash marks between the first rebar and the adjacent rebar, or estimating the distance between the first rebar and the parallel rebar by using the tool to determine the scale of the distance in the event the spacing is longer than the tool along with the remaining limitations of the claims.
The system as claimed in claims 17-20 is not disclosed or taught by the prior art including the steps of the tool comprising a planar rectangular card having a periphery with a plurality of cutouts around the periphery, each cutout sized to be substantially equivalent to the diameter of a standard rebar diameter; and, the tool also comprising hash marks near the periphery, the hash marks located at a standard distance from each other; and, wherein the diameter of the rebar is confirmed by placing the tool perpendicular to the rebar with the rebar located in the cutout that is substantially equivalent to diameter of the rebar; and, wherein the clear cover is confirmed by placing the tool on top of or adjacent rebar immediately inboard of the formwork and determining the distance between the rebar and the adjacent formwork by counting the number of hash marks between the surface of the rebar and the surface of the formwork; and, wherein the rebar spacing is confirmed between parallel rebars by placing the card on and normal to a first rebar and determining the distance between the center-line of the first rebar and the center-line of a parallel rebar by counting the number of hash marks between the first rebar and the adjacent rebar or estimating the distance between the first rebar and the adjacent rebar by using the tool to determine the scale of the distance in the event the spacing is longer than the tool along with the remaining limitations of the claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W FULTON whose telephone number is (571)272-2242. The examiner can normally be reached M-F 8-5 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER W. FULTON
Examiner
Art Unit 2855



/CHRISTOPHER W FULTON/Primary Examiner, Art Unit 2855